 
Exhibit 10.8
 
[logo.jpg]
 
Agreement (this “Agreement”) dated as of June 30, 2017 (the “Effective Date”),
by and between root9B Holdings, Inc., a Delaware Corporation (the “Company”) and
Joseph J. Grano, Jr. (“Grano”).
 
WHEREAS, the Board of Directors (the “Board”) of the Company have elected Grano
the non-executive chairman of the Board; and
 
WHEREAS, Grano has agreed to become the non-executive chairman of the Board
based on the terms and conditions set forth herein as of the Effective Date.
 
NOW THEREFORE, in consideration of the terms and conditions described in this
Agreement the parties hereby agree as follows:
 
1. 
Grano agrees to become the non-executive chairman of the Board, subject to the
terms and conditions set forth in this Agreement.
 
2. 
Grano shall perform such duties as non-executive chairman as may be required by
the Board and the Company.
 
3. 
The term of this Agreement will be one year, unless earlier terminated by the
Board.
 
4. 
During the term, the Company will provide Grano with the following consulting
fees and other reimbursements.
 
4.1 
The Company will pay Grano $120,000 per annum as a 1099 independent contractor,
payable at the rate of $10,000 per month.
 
4.2 
Grano shall be entitled to receive up to $8,000 as reasonably determined by the
officers and directors of the Company for the reimbursement of administrative
expenses incurred in connection with his position, which expense reimbursement
will be applied to, among other things, office space provided to the Company and
other business expenses. Grano agrees to provide an office for officers or
employees of the Company that do business in New York City or the surrounding
area.
 
4.3 
Grano shall not be entitled to participate in any benefit plans offered by the
Company and is eligible for COBRA effective June 1, 2017.
 
 
  206 E. Virginia Avenue Phoenix, AZ 85004
 www.root9BHoldings.com


 

 
 
 
 
 
5. 
Neither the Company nor Grano may assign this Agreement, except the Company may
assign this Agreement in with the sale or other disposition of all or
substantially all of its assets and business.
 
6. 
This Agreement, constitutes and embodies the full and complete understanding and
agreement of the parties and supersedes all prior understandings and agreements.
This Agreement may be amended, modified or changed only by an instrument in
writing signed by the Company and Grano. The invalidity or partial invalidity of
one or more provisions of this Agreement will not invalidate any other provision
of this Agreement.
 
7. 
All notices or other communication, required or permitted under the Agreement
will be in writing and will be deemed to have been given where delivered
personally, by private overnight delivery service to the party at the address on
the signature page or to such other address as either party may give notice of
in accordance with the provision of this section.
 
8. 
This Agreement will be governed by and construed in accordance with the laws of
the State of Delaware without giving effect to such State’s conflicts of laws
and provisions. Each party consents to the jurisdiction of the federal and state
courts located at the County of New Castle and the State of Delaware.
 
9. 
This Agreement may be executed in counterparts including those required and
delivered by electronic means, each of which will be deemed an original, but all
of which together will contribute one of the same instruments.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
root9B Holdings, Inc.
 
By: /s/Dan Wachtler________________      
           Dan Wachtler, President
           206 E Virginia Avenue
           Phoenix, AZ 85004
 
By: /s/ Joseph J. Grano, Jr._________
            Joseph J. Grano, Jr.
 
206 E. Virginia Avenue Phoenix, AZ 85004
 Page [Insert Page Number] of 1
 
